Opinion issued November 27, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00603-CV
                           ———————————
         TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
                                       V.
                    JOHN BRYAN MARSHALL, Appellee


               On Appeal from the County Court at Law No. 5
                         Fort Bend County, Texas
                   Trial Court Case No. 17-CCV-059408


                          CONCURRING OPINION

      The result here is correct under the law; therefore, I concur in the Court’s

opinion. But the result is also unfortunate and demands a discussion of ways this

problem could be cured so that a person who may be a threat to family members and
pleads guilty to misdemeanor assault by contact cannot purchase a handgun. I write

separately to offer some suggestions.

      First, prosecutors who negotiate a plea for a reduced charge of assault by

contact could make a statement on the record identifying the person against whom

the assault was committed followed by the defendant’s acknowledgement. Or

second, prosecutors, as part of the plea, could insist that the defendant acknowledge

on the record the commission of a misdemeanor crime of domestic violence and

resulting disqualification under federal law to purchase a handgun. This case is an

object lesson that prosecutors must consider gun-license statutes at the time of the

plea and that the Department must make a record to show that the individual is

ineligible. I urge prosecutors to consider these and other possible solutions to this

important issue.




                                             Harvey Brown
                                             Justice

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Justice Brown, concurring in the opinion.




                                         2